Case 2:19-cv-11803-BWA-JVM Document 15 Filed 09/06/19 Page 1 of 2

UNITED STATES DISTRICT COURT EASTER DISTRICT COURT

 

EASTERN DISTRICT OF LOUISIANA DSTRICTOFLOUISANA |
FLED L SEP 06 2019 j
WILWAM W. BLEV!
JORGE GOMEZ, NUMBER: 19-11803 quer
Plaintiff
SECTION: E (1)
VS-
JUDGE:
JOHN GALMAN,
Defendant MAGISTRATE:

 

MOTION FOR EXTENSION OF TIME TO RESPOND

I, John Galman, respectfully request an extension for a period of thirty (30) days to
obtain adequate legal counsel.

Dated: 9/6/2019

(da

 

deni Galman

4840 HWY 22 #8203
ee FCO er Mandeville, LA 70471
eee PIOCESS eee

Xe Di td 954-695-5512
Case 2:19-cv-11803-BWA-JVM Document 15 Filed 09/06/19 Page 2 of 2

Certificate of Service 1 hereby certify
that | have served a copy of this document on all
counsel for record either in person or by mailing it
postage prepaid on this

b day of Septem bev , 2014

(pz—

ae Signature
